DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.

The most relevant prior art references are US Patent Application Publication Number 2013/0331094 to Egan et al. (“Egan”); US Patent Application Publication Number 2013/0083678 to Yin (“Yin”); and US Patent Application Publication Number 2018/0183899 to Ansari et al. (“Ansari”).

In reference to Claim 1, Egan discloses an apparatus comprising: interconnect circuitry (See Figure 1 Number 16-3 and Figure 2 Number 102-1) to route messages between components coupled to the interconnect circuitry (See Figure 1 Numbers 12 and 14-8 and Paragraphs 38-40), the messages routed over the interconnect circuitry conforming to a first communication protocol (See Figure 2 Number 102-1 and Paragraph 39); and protocol conversion circuitry (See Figure 2 Numbers 106-1, 108-3, 112-3, and 120-3) coupled between the interconnect circuitry and an external communication path (See Figure 1 Number 16-2 and Figure 2 Number 102-3), and used to convert messages that are routed though the protocol conversion circuitry between the first communication protocol and a second communication protocol (See Paragraphs 44 and 47), the second communication protocol having a layered architecture comprising multiple layers (See Figure 2 Number 102-3 [Broadband over Powerline is a multilayer architecture]); the protocol conversion circuitry comprising a gateway component forming one of the components coupled to the interconnect circuitry (See Figure 2 Number 108-3), and a controller coupled with the gateway component and used to control connection with the external communication path (See Figure 2 Number 106-1 coupled to 112-3 and Paragraph 47).  However, Egan does not disclose the protocol conversion circuitry being arranged, for a selected layer of the multiple layers, to provide within the gateway component upper selected layer circuitry to implement a first portion of functionality of the selected layer, the first portion comprising at least protocol dependent functionality of the selected layer, and to provide within the controller lower selected layer circuitry to implement a remaining portion of the functionality of the selected layer, the remaining portion comprising only protocol independent functionality of the selected layer.  Furthermore, such features would not have been obvious to one of ordinary skill in the art in view of the prior art.

In reference to Claim 1, Yin discloses an apparatus comprising: interconnect circuitry to route messages between components coupled to the interconnect circuitry (See Figure 1 Number 20), the messages routed over the interconnect circuitry conforming to a first communication protocol (See Paragraph 28); and protocol conversion circuitry (See Figure 1 Number 50) coupled between the interconnect circuitry and an external communication path (See Figure 1 Number 90), and used to convert messages that are routed though the protocol conversion circuitry between the first communication protocol and a second communication protocol (See Paragraphs 19, 28, and 39), the second communication protocol having a layered architecture comprising multiple layers (See Paragraph 19 [WiFi, WiMAX, and 3G/LTE are all multilayer architectures]); the protocol conversion circuitry comprising a gateway component forming one of the components coupled to the interconnect circuitry (See Figure 1 Number 30), and a controller coupled with the gateway component and used to control connection with the external communication path (See Figure 1 Number 80 and Paragraph 28).  However, Yin does not disclose the protocol conversion circuitry being arranged, for a selected layer of the multiple layers, to provide within the gateway component upper selected layer circuitry to implement a first portion of functionality of the selected layer, the first portion comprising at least protocol dependent functionality of the selected layer, and to provide within the controller lower selected layer circuitry to implement a remaining portion of the functionality of the selected layer, the remaining portion comprising only protocol independent functionality of the selected layer.  Furthermore, such features would not have been obvious to one of ordinary skill in the art in view of the prior art.

In reference to Claim 1, Ansari discloses an apparatus comprising: interconnect circuitry to route messages between components coupled to the interconnect circuitry (See Figure 2 interconnect between ‘stream source’ and ‘TAD Tx’), the messages routed over the interconnect circuitry conforming to a first communication protocol (See Paragraph 42); and protocol conversion circuitry (See Figure 2 Numbers 220 and 230) coupled between the interconnect circuitry and an external communication path (See Figure 2 Number 250), and used to convert messages that are routed though the protocol conversion circuitry between the first communication protocol and a second communication protocol (See Paragraphs 36, 40-46, 56, and 60), the second communication protocol having a layered architecture comprising multiple layers (See Paragraph 19 [CIO and USB are each multilayer architectures]); the protocol conversion circuitry comprising a gateway component forming one of the components coupled to the interconnect circuitry (See Figure 2 Number 220), and a controller coupled with the gateway component and used to control connection with the external communication path (See Figure 2 Number 230 and Paragraph 36).  However, Ansari does not disclose the protocol conversion circuitry being arranged, for a selected layer of the multiple layers, to provide within the gateway component upper selected layer circuitry to implement a first portion of functionality of the selected layer, the first portion comprising at least protocol dependent functionality of the selected layer, and to provide within the controller lower selected layer circuitry to implement a remaining portion of the functionality of the selected layer, the remaining portion comprising only protocol independent functionality of the selected layer.  Furthermore, such features would not have been obvious to one of ordinary skill in the art in view of the prior art.

Independent Claims 18-20 recite limitations which are substantially similar to those of Claim 1 and are allowable for the same reasons.

The dependent claims are allowable for at least the same reasons as their parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186